DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Manning (US 6085122 A, hereinafter as “Manning”).
Regarding claim 1, Manning teaches:
A galvano device (mapped to the combination of 149 and 20 in FIG.s 2 and 3) that rotates a mirror provided at a motor shaft by rotating a motor and changes a direction of light by allowing the mirror to reflect the light (FIG.2 and [Col. 5 Line 65 - Col. 6 Line 12]: galvo 149 rotates mirror 147 provided at a motor shaft by rotating an inherent motor and changes a direction of light through mirror reflection), comprising:
a sensor configured to detect a rotation angle of a motor rotating shaft ([Col. 6 Lines 20-25] and [Col. 7 Lines 10-24]: an inherent sensor detects the position of the galvanometer 149 and sends it as a feedback signal. Since galvanometer 140 rotates to change the angle of the mirror, therefore the position of 149 is a rotation angle of its motor rotating shaft); and
a filter (filter 20 in FIG. 3) configured to estimate a rotation angle of the mirror from a value output from the sensor (FIG. 3 and [Col. 7 Lines 55-62]: the filter 20 filters out noise from the sensed rotation angle and estimates an accurate rotation angle of the mirror attached to the galvo, which is used to control the laser operation),
wherein the rotation angle of the mirror is output from the filter (FIG. 3 and [Col. 7 Lines 55-62]: the filter outputs rotation angle of the mirror to control the laser operation, which is controlled based on the laser beam location depending on the rotation angle of the mirror).
Manning teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    527
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    688
    media_image2.png
    Greyscale

[Col. 5 Line 65 - Col. 6 Line 12] Scanning system 142 further includes a pair of mirrors 146, 147 which are driven by respective galvanometers 148, 149. Galvanometers 148,149 are coupled to their respective mirrors 146, 147 to selectively orient the mirrors 146, 147 and control the aim of laser beam 105. Galvanometers 148, 149 are mounted perpendicularly to one another so that mirrors 146, 147 are mounted nominally at a right angle relative to one another. Scanner  processor 103 in scanning system 142 controls the movement of galvanometers 148, 149 to 
[Col. 6 Lines 20-25]: the combination of the signals on line LON/LOFF_ with signals on one or more lines FB indicating the position or velocity of galvanometers 148, 149 (and thus mirrors 146, 147), which are also generated by scanner processor 103, controls laser power control system 150 to produce a time-varying signal to laser 110 …
[Col. 7 Lines 10-24]: As shown in FIG. 3, laser power control system 150 receives an x-direction control signal on line XFB from galvanometer 149 via scanner processor 103. In this embodiment of the invention, the signal on line XFB is a feedback control signal that can indicate either the instantaneous scan velocity or the instantaneous position of galvanometer
149 and mirror 147 in setting the aim of laser beam 105. While feedback control signals are utilized to communicate scan velocity or scan position according to the preferred embodiments of the invention described herein, it is of course to be understood that control signals of other
types, such as those directing the scanning to be carried out by scanner processor 103 via galvanometers 148, 149 may alternatively be used.
[Col. 7 Lines 55-62]: As shown in FIG. 3, laser power control system 150 includes low-pass filter 20, which receives the feedback control signal on line XFB from scanner processor 103; as noted above, this feedback control signal may be representative of either the scan velocity or the beam position in the x-direction, and in either case is a time-varying signal. Filter 20 eliminates high frequency noise from the feedback control signal on line XFB, and applies the filtered signal to gate 22.

Regarding claim 3, Manning teaches:
A laser machining apparatus that machines an object by using laser (FIG. 2 and [Col. 5 Lines 25-30]), comprising:
a laser light source (laser 110 in FIG. 2); and
a galvano device (mapped to the combination of 149 and 20 in FIG.s 2 and 3) configured to control a direction of light from the laser light source ([Col. 5 Lines 25-30]), the galvano device comprising:
	a sensor configured to detect a rotation angle of a motor rotating shaft ([Col. 6 Lines 20-25] and [Col. 7 Lines 10-24]: an inherent sensor detects the position of the galvanometer 149 and sends it as a feedback signal. Since galvanometer 140 rotates to change the angle of the mirror, therefore the position of 149 is a rotation angle of its motor rotating shaft); and
	a filter (filter 20 in FIG. 3) configured to estimate a rotation angle of the mirror from a value output from the sensor (FIG. 3 and [Col. 7 Lines 55-62]: the filter 20 filters out noise from the sensed rotation angle and estimates an accurate rotation angle of the mirror attached to the galvo, which is used to control the laser operation),
wherein the rotation angle of the mirror is output from the filter (FIG. 3 and [Col. 7 Lines 55-62]: the filter outputs rotation angle of the mirror to control the laser operation, which is controlled based on the laser beam location depending on the rotation angle of the mirror).
Manning teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    527
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    688
    media_image2.png
    Greyscale

[Col. 5 Lines 25-30]: Fabrication of a cross-section of the desired article or articles is effected by laser 110, which provides a beam which is directed by scanning system 142 in the manner described in the U.S. Patents referred to hereinabove and as will now be described relative to FIG. 2.
[Col. 5 Line 65 - Col. 6 Line 12] Scanning system 142 further includes a pair of mirrors 146, 147 which are driven by respective galvanometers 148, 149. Galvanometers 148,149 are coupled to their respective mirrors 146, 147 to selectively orient the mirrors 146, 147 and control the aim of laser beam 105. Galvanometers 148, 149 are mounted perpendicularly to one another so that mirrors 146, 147 are mounted nominally at a right angle relative to one another. Scanner  processor 103 in scanning system 142 controls the movement of galvanometers 148, 149 to control the aim of laser beam 105 within target surface 104, in response to the signals on lines AIM from computer 140 that are generated according to the CAD/CAM data base stored therein that defines the cross-section of the article to be formed in the layer of powder at target surface 104.
[Col. 6 Lines 20-25]: the combination of the signals on line LON/LOFF_ with signals on one or more lines FB indicating the position or velocity of galvanometers 148, 149 (and thus mirrors 146, 147), which are also generated by scanner processor 103, controls laser power control system 150 to produce a time-varying signal to laser 110 …
[Col. 7 Lines 10-24]: As shown in FIG. 3, laser power control system 150 receives an x-direction control signal on line XFB from galvanometer 149 via scanner processor 103. In this embodiment of the invention, the signal on line XFB is a feedback control signal that can indicate either the instantaneous scan velocity or the instantaneous position of galvanometer
149 and mirror 147 in setting the aim of laser beam 105. While feedback control signals are utilized to communicate scan velocity or scan position according to the preferred embodiments of the invention described herein, it is of course to be understood that control signals of other
types, such as those directing the scanning to be carried out by scanner processor 103 via galvanometers 148, 149 may alternatively be used.
[Col. 7 Lines 55-62]: As shown in FIG. 3, laser power control system 150 includes low-pass filter 20, which receives the feedback control signal on line XFB from scanner processor 103; as noted above, this feedback control signal may be representative of either the scan velocity or the beam position in the x-direction, and in either case is a time-varying signal. Filter 20 eliminates high frequency noise from the feedback control signal on line XFB, and applies the filtered signal to gate 22.

Regarding claim 4, Manning teach all the limitations of claim 3.
Manning further teaches:
wherein the galvano device includes two galvano devices that have respective rotation axes orthogonal to each other (FIG. 2 and [Col. 6 Lines 1-5]: “Galvanometers 148, 149 are mounted perpendicularly to one another so that mirrors 146, 147 are mounted nominally at a right angle relative to one another”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of YAMADA (US 2019/0196176 A1, hereinafter as “YAMADA”). 
Regarding claim 2, Manning teach all the limitations of claim 1.
But Manning does not teach a parameter to be used in the filter is obtained by calculation with reference to a resonance frequency that is obtained by structural analysis relative to a complex of the motor and the mirror.
However, it is a common knowledge that the structure of mirror and motor has a resonant ringing frequency which should be filtered out. For example, YAMADA teaches in an analogous art: 
a parameter to be used in a filter is obtained by calculation with reference to a resonance frequency that is obtained by structural analysis relative to a complex of the motor and the mirror (FIG.s 9A/9B and [0069,0074]: “As described above, the ringing at the frequency f0 can be prevented by adjusting the weight of the mirror and the mirror support .
YAMADA teaches to analyze structure of a complex of a mirror and a motor of a laser scanner to find out the resonant/ringing frequency of the complex, and Manning teaches to use a filter to filter out high frequency noise resulting from the ringing of a complex of a mirror and a motor of a laser scanner. The teaching of YAMADA can be leveraged by Manning to set the parameter of the filter to filter out the noise resulting from the ringing of the mirror. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manning based on the teaching of YAMADA, to make the galvano device wherein a parameter to be used in the filter is obtained by calculation with reference to a resonance frequency that is obtained by structural analysis relative to a complex of the motor and the mirror. One of ordinary skill in the art would have been motivated to do this modification to reduce the ringing in the optical scanning device, as YAMADA teaches in [0008].   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Kanagawa (US 6366866 B1, hereinafter as “Kanagawa”). 
Regarding claim 5, Manning teaches all the limitations of claim 4.
But Manning does not teach a parameter of a filter of one of the two galvano devices and a parameter of a filter of the other one of the two galvano devices are optimized independently.

a parameter of a filter of one of the two filters and a parameter of a filter of the other one of the two filters are optimized independently (FIG. 3 and [Col. 3 Lines 18-23]: “Correcting circuit 2 includes a noise filter circuit 21 for removing, by hardware processing, a noise involved in X data signal X and a noise involved in Y data signal Y0”; And [Col. 4 Lines 23-26]: “time constant (one type of X parameter) of noise filter circuit 211 and time constant (one type of Y parameter) of noise filter circuit 212 are adjustable independent from each other”).
Since Manning teaches, in FGI. 4, to use filter 20x and 20y to filter the x and y signals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manning based on the teaching of Kanagawa, to make the laser machining apparatus wherein a parameter of a filter of one of the two galvano devices and a parameter of a filter of the other one of the two galvano devices are optimized independently. One of ordinary skill in the art would have been motivated to do this modification in order to fully remove noises both in X and Y positions, as Kanagawa teaches in Col. 1 Lines 45-47. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manning in view of Raleigh (US 2004/0157646 A1, hereinafter as “Raleigh”). 
Regarding claim 6, Manning teaches all the limitations of claim 4.
But Manning does not teach an integrated parameter set of a parameter of a filter of one of the two galvano devices and a parameter of a filter of the other one of the two galvano devices is optimized.
However, it is a common practice to adjust filters together. For example, Raleigh teaches in an analogous art: 
an integrated parameter set of a parameter of a filter of one of the two filters and a parameter of a filter of the other one of the two filters is optimized ([0154]: “This calibration information, as well as the coefficients provided by the computation circuit 264, are together used to adjust the equalization filters within the calibration equalizer 250”. This teaches to adjust the parameters, i.e., an integrated parameter set, of the filters together for optimization).
Since Manning teaches, in FGI. 4, to use filter 20x and 20y to filter the x and y signals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manning based on the teaching of Raleigh, to make the laser machining apparatus wherein an integrated parameter set of a parameter of a filter of one of the two galvano devices and a parameter of a filter of the other one of the two galvano devices is optimized. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve the “identical”/matched results from different filters, as Raleigh teaches in [0154]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Barrett (US 6706999 B1): teaches a galvo system with filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115